Citation Nr: 1416148	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  10-19 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Buchs, Associate Counsel


INTRODUCTION

The Veteran enlisted in the U.S. Navy Reserves in October 1984 and was discharged in July 2004.  The Veteran served on active duty from August 1990 to April 1991 and August 2001 to September 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, in which the RO denied service connection for a right knee disability.

In January 2014, the Veteran testified at a Board Video hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the record.

The Board has reviewed the Veteran's physical claims file and both the Veterans Benefits Management System and "Virtual VA" files to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

1. The Veteran served on special active duty for training (ACDUTRA) from September 27, 1989 to October 10, 1989.

2. The evidence is in equipoise as to whether the Veteran sustained a right knee injury during a period of ACDUTRA.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a right knee disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  Regarding entitlement of service connection for a right knee disability, the Board is granting the claim.  This decision constitutes a full grant of the benefit sought on appeal; therefore, no further discussion of VCAA notice or assistance duties regarding this claim is required.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  The term "active military, naval, or air service" includes active duty, and "any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a) (2013).

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Further, a veteran is presumed to be in sound condition upon entrance into service, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment.  
38 U.S.C.A. § 1111 (West 2002).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection Right Knee Disability

The Veteran contends that she injured her right knee doing a full squat while packing her sea bag on October 6, 1989, during a period of special ACDUTRA.  The Veteran's service personnel records show that she served on special ACDUTRA from September 27, 1989 to October 10, 1989.  See NAVMED 6150/4, Abstract of Service and Medical History.

The Board finds that a right knee disability was not noted upon entrance into Reserve service.  The enlistment Report of Medical History and Report of Medical Examination in June 1984 note multiple surgeries and scars for the Veteran's left knee, but no history of right knee injuries or treatment.  In addition, service treatment records indicate in September 1989 the Veteran was found physically qualified within the previous 12/36 months and had not suffered any injury, illness, or chronic disease since that time which required hospitalization or absence from her employment for more than 3 consecutive days.  For these reasons, the Board finds that the presumption of soundness applies in this case.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

The Board also finds that the Veteran has a current diagnosis of right knee degenerative arthritis status post anterior cruciate ligament (ACL) reconstruction.  See Operative Report, R. E., dated November 2008.

Upon review of the evidence, lay and medical, the Board finds that the evidence is in equipoise as to whether the Veteran sustained a right knee injury during a period of ACDUTRA.

Weighing against the claim for service connection are service treatment records which are negative for any complaints, diagnosis, or treatment for a right knee injury during ACDUTRA in October 1989.  That notwithstanding, the Veteran consistently and credibly reported throughout the claims process that she injured her right knee while "doing a full squat to pack [her] sea bag" on October 6, 1989, and that the injury was not documented in her service treatment record because she thought she strained her right hamstring and asked for an elastic wrap.  The Veteran further reported that she had her civilian employer, an orthopedic surgeon, (M.C.) examine her knee several days later, upon completion of ACDUTRA.  The Veteran reported the same events regarding her October 1989 injury to her employer/orthopedic surgeon, who diagnosed her with popliteal tendinitis and gave her a cortisone injection.  After having continued problems with the right knee, a magnetig resonance imaging (MRI) study was ordered, which revealed a medial meniscus tear in the right knee and early osteoarthritis.

In addition, VA received a letter from a private physician (M.C.) in September 2010 which constructed an overview of the Veteran's complaints and treatments for her right knee, and provided an opinion that the Veteran's right knee problems that "resulted in three surgeries are directly related to her military duty, and that her right knee condition was aggravated and had worsened as a result of her military service."  The private physician noted that the Veteran entered the military with a healthy right knee joint and documentation "states that over the years she had physical evidence of right knee arthritis of increasing magnitude, following wear and tear and injuries to her right knee while on active duty or annual training."  The private physician reported that the Veteran first injured her right knee "during an annual training event" when she hyperflexed the knee, which resulted in a partial medial menisectomy.  The Board finds that although the private medical opinion lacks a sufficiently clear and well-reasoned rationale linking the Veteran's reported October 1989 injury in ACDUTRA with the diagnosed right knee medial meniscus tear in December 1989, the private physician's overall assessment of the Veteran's right knee disability is consistent with the record and adds further support to the Veteran's credible statements.

Resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence of record supports that the Veteran sustained a right knee injury during ACDUTRA and service connection for a right knee disability is warranted.


ORDER

Service connection for a right knee disability is granted.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


